State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: December 11, 2014                     106152
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

SHERRIE D. GRAHAM,
                    Appellant.
________________________________


Calendar Date:   October 21, 2014

Before:   Peters, P.J., Lahtinen, Egan Jr., Lynch and Devine, JJ.

                               __________


      G. Scott Walling, Schenectady, for appellant, and appellant
pro se.

      Derek P. Champagne, District Attorney, Malone (Glenn
MacNeill of counsel), for respondent.

                               __________


      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered March 4, 2013, convicting
defendant upon her plea of guilty of the crime of attempted
promoting prison contraband in the first degree.

      In satisfaction of a six-count indictment, defendant
entered a guilty plea to attempted promoting prison contraband in
the first degree and waived her right to appeal in exchange for a
sentence not to exceed five years of probation and 180 days in
jail. At sentencing, County Court imposed that agreed-upon
sentence. Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant upon the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
                              -2-                  106152

review of the record, defense counsel's brief and defendant's
pro se brief, we agree. Therefore, the judgment is affirmed and
counsel's request for leave to withdraw is granted (see People v
Cruwys, 113 AD2d 979, 980, [1985], lv denied 67 NY2d 650, [1986];
see generally People v Stokes, 95 NY2d 633 [2001]).

      Peters, P.J., Lahtinen, Egan Jr., Lynch and Devine, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court